DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/24/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite the limitations circumferentially spaced-apart “unit guides” and “yoke guides”.  However, there is no disclose of the limitations being separate structural entities.  Claims are examined as best understood. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marcel (U.S. Patent No. 7,905,528).
Regarding claim 1, Marcel discloses an assembly (Fig. 1) capable for use in installation of a wind turbine tower, the assembly comprising an installation unit (500) capable of installation within a tower section of the wind turbine tower, the tower section having a lower end and an open upper end, the installation unit comprising a plurality of circumferentially spaced-apart unit guides (corners 512), each of the unit guides being configured to engage a corresponding engagement guide on or adjacent to the open upper end of the tower section to guide the assembly while it is lowered into the open upper end of the tower section; and a yoke (100, 104), which forms no part of the installation unit in the tower section after installation, releasably connected to the installation unit and comprising a plurality of circumferentially spaced-apart yoke guides (162), each of the yoke guides being configured to engage a corresponding engagement guide on or adjacent to open upper end of the tower section to guide the assembly while it is lowered into the open upper end of the tower section; the assembly 
Regarding claim 2, Marcel discloses the same number of unit guides (512) as yoke guides (162), wherein each of the unit guides is vertically aligned with a corresponding one of the yoke guides (Fig. 2).
Regarding claim 3, Marcel discloses the installation unit comprises a frame for holding electrical components (approximate 510, Fig. 1), and the unit guides comprise radially outer portions (corners) of the frame.
Regarding claim 4, Marcel discloses the frame comprises a plurality of vertically extending frame members (504), each unit guide comprising a radially outer edge of one of the frame members.  The examiner considers the edges of the frame and guides to be in connected and in alignment. 
Regarding claim 5, Marcel discloses the frame includes a portion (Lifting block approximate 510) that is polygonal in plan, and each of the frame members (504) is vertically aligned with a vertex of the polygonal portion.
Regarding claim 6, Marcel discloses the frame includes a portion (lateral side frame members) that is rectangular in plan, and each of the frame members (504) is vertically aligned with a corner of the rectangular portion.
Regarding claim 7, Marcel discloses the assembly includes a height (Fig. 1) such that when the installation unit is installed at its final vertical position within the tower .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcel (U.S. Patent No. 7,905,528) in view of Karlsson et al. (U.S. Publication No. 2019/0077638).
Regarding claims 8-10, Marcel discloses the installation unit (500, Fig. 1) as set forth above, but does not disclose at least one camera system, the camera system being configured and orientated to capture images comprising at least one of the engagement guides while the assembly is lowered towards the tower section, thereby to assist in positioning of at least one of the unit guides relative to its or their corresponding engagement guide or guides or at least on wireless communication interface for sending captured images.  However, Karlsson et al. teaches that it is known to use a camera system (Para [0088]) with an assembly (Fig. 1) having an installation unit (22, Fig. 1) to help with the with the setting of the installation unit.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have detachably mount a camera system with a wireless communication interface as and where needed on the assembly, including on the installation unit, to make the setting of the installation system more efficient. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13-14 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to teach or suggests an installation package and a method of installing an installation unit in a wind turbine tower, wherein the wind turbine tower section comprises a plurality of engagement guides on or adjacent to an upper inner edge of the tower, a yoke  releassably connected to an installation unit, where the yoke is separate from the installation unit and installed through the upper end of the tower as recited in claims 11 in combination with claim 1 and in claim 13. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739.  The examiner can normally be reached on Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J BUCKLE JR/Examiner, Art Unit 3633